Order
PER CURIAM.
Adrian L. Fountain appeals from the circuit court’s order overruling, without an evidentiary hearing, his Rule 24.035 motion for post-conviction relief. The appellant pled guilty in the Gireuit Court of Jackson County, Missouri, to trafficking in the first degree, § 195.222.3(1), and was sentenced to twelve years in the Missouri Department of Corrections.
In his sole point on appeal, the appellant claims that the motion court erred in over*536ruling his Rule 24.035 motion, -without an evidentiary hearing, because he alleged facts, not conclusions, which were not refuted by the record, and which, if true, would establish that he received ineffective assistance of counsel as a result of trial counsel’s coercing him into pleading guilty, rendering his plea involuntary.
Affirmed. Rule 84.16(b).